DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-13 and 18-22 of U.S. Patent No. 10,463,346. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent claim determining target glycogen score (fuel score) of the muscle tissue using ultrasound.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 8,562,529. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent claim determining target glycogen score (fuel score) of the muscle tissue using ultrasound.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50,  of U.S. Patent No. 8,517,942. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant application and patent claim determining target glycogen score (fuel score) of the muscle tissue using ultrasound.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Publication No. 2011/0319737 to Hill.
Regarding Claim 1, Hill teaches a non-invasive method of determining a fuel level for a target muscle in a subject, comprising: receiving from a subject a plurality of ultrasound scans from a target muscle over a plurality of ultrasound scanning sessions (abstract and fig. 1 and 3 teaches ultrasonic probe to generate ultrasonic image of the target muscle); evaluating at least a portion of each ultrasound scan to determine a fuel value (figs. 3 and 4 teaches evaluating the ultrasonic image to determine fuel value); 
Regarding Claim 2, Hill teaches that the fuel value data set is adjusted to have a range of from 1 to 100, such that: a fuel value of 1 is a minimum fuel value for the target muscle; and a fuel value of 100 is a maximum fuel value for the target muscle (para 0096 teaches a range of 1-100 fuel value). 
Regarding Claim 3, Hill teaches that the real time fuel level of the target muscle is a number between 1 to 100 (para 0096). 
Regarding Claim 4, Hill teaches comparing the target muscle real time fuel level against an established fuel value data set for other individuals; wherein, the predetermined fuel value data set is for the same muscle as the subject's target muscle, and the comparison provides a fuel rating for the subject's target muscle (para 0021 teaches determining a fuel value for the target muscle from the range of values).. 
Regarding Claim 5, Hill teaches that the other individuals are the same gender as the subject (para 0078 teaches gender). 
Regarding Claim 6, Hill teaches that the other individuals are the same age as the subject (para 0078 teaches age). 
Regarding Claim 7, Hill teaches combining the fuel level and the fuel rating for the target muscle to establish a composite score, wherein the composite score is the real time energy status for the target muscle (para 0096 teaches glycogen concentration for muscles which is being broadly viewed as the composite score). 
Regarding Claim 8, Hill teaches establishing a real time energy score for a contralateral muscle to the target muscle in the subject; and comparing the real time energy status of the target muscle to the real time energy status of the contralateral muscle to establish a fuel symmetry for the target muscle (para 0121 teaches establishing a baseline for target tissue which is the fuel symmetry). 
Regarding Claim 9, Hill teaches establishing an energy status data set for the target muscle; and ranking the real time energy status for the target muscle within the energy status data set (fig. 5 teaches glycogen concentration across the muscle and figs. 6-8 teaches values assigned to the glycogen concentration). 
Regarding Claim 10, Hill teaches that the ranking is on a low, average and high scale (para 0115 teaches a high value). 
Regarding Claim 11, Hill teaches that the ranking is on a numeric scale (para 0115 teaches a high value). 
Regarding Claim 12, Hill teaches a non-invasive method of determining a fuel level of a target muscle in a subject, comprising: taking a plurality of fuel level measurements for the target muscle over time (fig. 1 and 3 teaches taking plurality of measurements and determining fuel level); preparing a fuel tank range from the fuel 
Regarding Claim 13, Hill teaches that the fuel tank range has a minimum and a maximum that correspond to 0% fuel level and 80% fuel level, respectively (para 0096 teaches a range of 1-100 fuel value). 
Regarding Claim 14, Hill teaches that the plurality of fuel level measurements for the target muscle is at least 10, and the plurality of fuel level measurements for the target muscle occurs over at least 6 months (para 0020 teaches taking measurements at plurality of intervals and multiple measurements within a same day/hour meets the claim limitation of multiple measurements within 6 months). 
Regarding Claim 15, Hill teaches taking a plurality of fuel level measurements for a contralateral muscle of the target muscle over time; preparing a fuel tank range from the fuel level measurements for the contralateral muscle (figs. 1-3 teaches taking fuel measurements); and taking a new fuel level measurement on the contralateral muscle and establishing where the fuel level falls within the fuel tank range (para 0121 teaches establishing a baseline for target tissue which is the fuel symmetry). 
Regarding Claim 16, Hill teaches that the fuel level for the target muscle is compared to the fuel level of the contralateral muscle; wherein, a lack symmetry between fuel level of the target muscle and contralateral muscle is indicative of a risk of 
Regarding Claim 17, Hill teaches a method of assessing muscle fuel for a target muscle in a subject, comprising: determining a fuel level for the target muscle (figs. 3 and 4 teaches evaluating the ultrasonic image to determine fuel value);  comparing the fuel level of the target muscle to the fuel level of muscles in other individuals in a database to obtain a muscle fuel rating (para 0021 teaches determining a fuel value for the target muscle from the range of values); and combining the fuel level and muscle fuel rating of the target muscle to obtain a muscle energy status for the target muscle (para 0021 teaches determining a fuel value for the target muscle from the range of values); wherein the muscle energy status provides a muscle readiness for activity (para 0144 teaches determining level of exertion as such teaches muscle readiness for activity) and the fuel level of the muscles in the other individuals in the database is obtained without requiring a biopsy (para 0020 teaches determining fuel value[glycogen concentration] without requiring a biopsy). 
Regarding Claim 18, Hill teaches that the muscle energy status is based on a color indicator (para 0069). 
Regarding Claim 19, Hill teaches that the color indicator corresponds to a low, average and high scale (para 0115 teaches a high value). 
Regarding Claim 20, Hill teaches that the subject is a professional athlete (para 0146 teaches a professional athlete).

Response to Arguments
Applicant's arguments filed 02/26/21 have been fully considered but they are not persuasive. 
Applicant argues that none of the reference teaches establishing fuel value without requiring a biopsy.
Examiner would like to point out that para 0020 of the Hill reference discloses an embodiment, which teaches establishing fuel value without the need for a biopsy, as such all claimed limitations have been met and the rejection is made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793